                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 CHAD EDWARD SPIERS                                                                   PLAINTIFF

 VERSUS                                                  CIVIL ACTION NO. 1:17CV281-RHW

 GLORIA PERRY et al                                                               DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       Plaintiff Chad Edward Spiers, proceeding pro se and in forma pauperis, filed a 42 U.S.C.

§ 1983 prisoner civil rights complaint alleging inadequate medical care for treatment of Hepatitis

C. Doc. [1]. The Court conducted a screening hearing on June 20, 2018. The parties consented

to proceed before a United States Magistrate Judge. Doc. [41].

       According to Plaintiff’s complaint, in March 2017, he tested positive for Hepatitis C. On

March 22, 2017, he was transferred to the Mississippi State Penitentiary at Parchman. While at

Parchman, he spoke to Defendant Nurse Dawn M. Brown about his test results, who told him his

test results came back normal. On April 13, 2017, Plaintiff was transferred to the South

Mississippi Correctional Institution (SMCI). Shortly thereafter, he was placed in Chronic Care

to monitor his condition. According to Plaintiff, Defendant Dr. Charmine McCleave told him he

had tested positive for Hepatitis C, but his enzymes were not high enough to warrant treatment.

       In his complaint, Plaintiff alleges continual denial of medical care for Hepatitis C.

Plaintiff requests treatment with a direct acting, anti-viral medication to cure his Hepatitis C. He

spoke to Defendant Nurse Christena D. Eubanks and Defendant Dr. Ron Woodall about his

condition, but received no prescription or treatment from an outside specialist. He also spoke

with numerous Mississippi Department of Corrections (MDOC) employees who have been

named as Defendants, but received no favorable response to his request for treatment. Plaintiff
also has named as a Defendant Centurion of Mississippi, LLC. Centurion provides medical

services for MDOC.

       Defendants Centurion, Nurse Brown, Nurse Eubanks, Dr. McCleave, and Dr. Woodall

have filed a motion for summary judgment. Doc. [51]. Defendants Darrell Baughn, Pelicia Hall,

Mike Hatten, Kevin Jackson, and Gloria Perry, who are all employees of MDOC, have joined in

the motion. Doc. [55]. Plaintiff has not filed a response in opposition to the motion for

summary judgment.

                                         Law and Analysis

       Rule 56 provides that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Sierra Club, Inc. v. Sandy Creek Energy Assocs., L.P., 627

F.3d 134, 138 (5th Cir. 2010). Where the summary judgment evidence establishes that one of

the essential elements of the plaintiff’s cause of action does not exist as a matter of law, all other

contested issues of fact are rendered immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Topalin v. Ehrman, 954 F.2d 1125, 1138 (5th Cir. 1992). In making its determinations

of fact on a motion for summary judgment, the court must view the evidence submitted by the

parties in a light most favorable to the non-moving party. McPherson v. Rankin, 736 F.2d 175,

178 (5th Cir. 1984).

       The moving party has the duty to demonstrate the lack of a genuine issue of a material

fact and the appropriateness of judgment as a matter of law to prevail on its motion. Union

Planters Nat’l Leasing v. Woods, 687 F.2d 117 (5th Cir. 1982). The movant accomplishes this

by informing the court of the basis of its motion, and by identifying portions of the record which

highlight the absence of genuine factual issues. Topalian, 954 F.2d at 1131. “Rule 56



                                                  2
contemplates a shifting burden: the nonmovant is under no obligation to respond unless the

movant discharges [its] initial burden of demonstrating [entitlement to summary judgment].”

John v. State of Louisiana, 757 F.3d 698, 708 (5th Cir. 1985). Once a properly supported motion

for summary judgment is presented, the nonmoving party must rebut with “significant probative”

evidence. Ferguson v. Nat’l Broad. Co., Inc., 584 F.2d 111, 114 (5th Cir. 1978).

       Plaintiff alleges that he tested positive for Hepatitis C and requested treatment with

directing acting, anti-viral medication from the Defendants, but Defendants have refused to

provide the desired medication. To state a constitutional claim for denial of adequate medical

care, a plaintiff must demonstrate that defendants were deliberately indifferent to plaintiff’s

serious medical needs, such that it constituted an unnecessary and wanton infliction of pain.

Estelle v. Gamble, 429 U.S. 97, 106 (1976). A prison official is not liable for the denial of

medical treatment unless the official knows of and disregards an excessive risk to inmate health

or safety. Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999). The Constitution guarantee

prisoners “only adequate, not optimal medical care.” Spriggins v. LaRavia, 2012 WL 1135845,

at *4 (E.D. La. Apr. 4, 2012) (emphasis in original), citing Gobert v. Caldwell, 463 F.3d 339,

349 (5th Cir. 2006). An allegation of malpractice or mere negligence is insufficient to state a

claim. Hall v. Thomas, 190 F.3d 693, 697 (5th Cir. 1999). Moreover, the fact that a prisoner

disagrees with the type of medical treatment does not constitute a constitutional deprivation.

Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). A delay in medical care may, under

certain circumstances, state a claim for constitutionally inadequate medical care. See Mendoza v.

Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). A “delay in medical care can only constitute an

Eighth Amendment violation if there has been deliberate indifference, which results in

substantial harm.” Id. at 195. However, “the decision whether to provide additional treatment ‘is



                                                 3
a classic example of a matter for medical judgment.’” Domino v. Texas Dep’t of Crim. Justice,

239 F.3d 752, 756 (5th Cir. 2001). Disagreements about whether an inmate should be referred to

a specialist as part of ongoing treatment do not constitute deliberate indifference. See Alfred v.

Texas Dep’t of Criminal Justice, No. 03-40313, 2003 WL 22682118, at *1 (5th Cir. Nov.13,

2003); Hickman v. Moya, No. 98-50841, 1999 WL 346987, at *1 (5th Cir. May 21, 1999).

       In support of their motion for summary judgment, Defendants provided the declaration of

Defendant Dr. Woodall. Doc. [51-1]. According to Dr. Woodall, Plaintiff tested positive for

Hepatitis C on March 24, 2017. Plaintiff received a follow-up test on April 20, 2017 and was

placed in Chronic Care to monitor his condition. Dr. Woodall stated that Plaintiff’s AST to

Platelet Ratio Index (APRI), which is used to monitor fibrosis of the liver, measured at 0.9,

which is significantly less than 2.5, which is classified as “mild fibrosis”. According to Dr.

Woodall, patients with elevated enzymes, as reflected in an APRI score of 2.5, would be referred

to a specialist for evaluation of treatment with anti-viral medications and other treatments.

Although Plaintiff’s enzyme levels have not demonstrated a worsening condition, in February

2018, Plaintiff was referred to a specialist in gastrointestinal diseases. In the meantime, Plaintiff

received constant, routine monitoring. Eventually, on November 1, 2018, Dr. Bridgers of GI

Associates of North MS evaluated Plaintiff and recommended that he be treated with anti-viral

medication. At no point during the interval from February 2018 until November 1, 2018 did

Plaintiff’s enzyme levels demonstrate a worsening or deteriorating condition. Plaintiff has not

filed a response in opposition or presented summary judgment evidence disputing Dr. Woodall’s

description of the course of treatment Plaintiff has received. The Court finds that the course of

treatment provided to Plaintiff does not constitute deliberate indifference. See Davidson v. Texas

Dep’t of Criminal Justice, 91 Fed.Appx. 963 (5th Cir. 2004) (upholding dismissal of prisoner’s



                                                  4
civil rights action alleging prison officials' refusal to treat hepatitis with medication); Harris v.

Epps, 2012 WL 3114555, at *4 (S.D. Miss. July 31, 2012) (rejecting prisoner’s claim of

constitutionally inadequate medical care for, among other things, his hepatitis C, where the

condition was being routinely monitored and treated).

        IT IS THEREFORE ORDERED AND ADJUDGED that Defendants’ [51] Motion for

Summary Judgment is GRANTED and that Plaintiff’s complaint is dismissed with prejudice as

to all claims and all Defendants.

        SO ORDERED AND ADJUDGED, this the 5th day of June 2019.




                                                        /s/ Robert H. Walker
                                                        ROBERT H. WALKER
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   5
